Title: To Alexander Hamilton from Ezekiel Gilbert, 30 November 1797
From: Gilbert, Ezekiel
To: Hamilton, Alexander


Hudson [New York] November 30, 1797. “I took Occasion Some weeks ago, at the Desire of Doctor Benton, to enclose a Copy of a Note for 5000 Dols given him by Pierpoint Edwards Esqr of New Haven, with an Intimation that in case Mr Edwards could be taken within New York, Dr Benton’s wish was that you would issue process and pursue the suit for him. Not having heard from you, the Doctor requests me to gain some Information from you, and your Advise respecting the business.”
